Citation Nr: 1432659	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-40 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee condition.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that in March 2013, the Veteran withdrew his claims for asthma and malaria in the field.  

In April 2013 the Veteran testified at a Travel Board hearing and a copy of that transcript is of record.  Additionally, at the hearing the Veteran withdrew his claim for entitlement to an initial rating in excess of 10 percent for tinnitus.  

A review of the Veteran's Virtual VA claims file reveals the April 2013 hearing transcript and VA treatment records dated November 2010 to July 2012.  

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifest by hearing acuity of no worse than Level V in the right ear and Level IV in the left ear.

2.  The most persuasive evidence of record shows the Veteran does not have a current diagnosis of a bilateral knee disability.  

3.  The Veteran's current headaches did not have their onset during service or are causally related to his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).  

2.  The criteria for service connection for a bilateral knee condition are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).   

3.  The criteria establishing entitlement to service connection for headaches are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran's claim for a higher rating for bilateral hearing loss arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In regards to the Veteran's claims for entitlement to service connection the notice requirements were accomplished by a letter sent in March 2010.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims file.  

The Board notes that the Veteran submitted several Authorizations and Consent to Release Information to the VA (VA Form 21-4142).  However, the only relevant condition that the Veteran identified being treated for was his back.  Additionally, at the April 2013 Board hearing the Veteran testified that the only private treatment he received was for his back and all other treatment for his knees, headaches, and hearing loss was done at the VA.  The Board also notes that the Veteran testified that he had an appointment with the VA to have his ears checked the month following the Board hearing.  However, the Veteran reported that he would not be having another audiogram completed at this appointment.  As such, the Board finds that further remand to obtain any outstanding records regarding the Veteran's bilateral hearing loss, bilateral knee condition, and headaches is not necessary.  

The Veteran was afforded VA audiological examinations in April 2010 and November 2011.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's bilateral hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the VA audiological examinations specifically include the Veteran's reported functional effects of his bilateral hearing loss, namely difficulty comprehending normal conversation and difficulty hearing over the phone.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

The Board notes that the Veteran has not been afforded a VA examination in regards to his claim for service connection for a bilateral knee condition and headaches.  The Board also notes that a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed below, there is no competent and credible evidence that the Veteran has a current diagnosis of a bilateral knee condition.  Instead, the record contains medical evidence that is absent of a diagnosis of a bilateral knee condition.  Additionally, the only evidence of record that the Veteran has a current bilateral knee condition is the Veteran's own lay assertions, and as will be discussed further below, the Veteran has not been shown to be competent to provide an opinion as to whether he has a current diagnosis of a bilateral knee disability, and there is no credible lay evidence of chronic knee symptoms ever since service.  In regards to the Veteran's claim for service connection for headaches there is no competent and credible medical evidence of an in-service injury or disease, there is no competent or credible medical evidence that the Veteran's current headaches are related to his military service, and there is no competent and credible medical evidence relating his headaches to a service-connected disability.  There is also no credible lay evidence of chronic headaches ever since service.  Therefore, the Board finds that a VA examination is not necessary to decide the Veteran's claims of entitlement to service connection for a bilateral knee condition or headaches.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal and noted that the Veteran needed to provide evidence showing that his symptoms warranted a higher rating and that any disabilities he had were related to service.  The undersigned also clarified the Veteran's contentions and history of treatment for his claimed conditions.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.  

The Board notes that the Veteran and his representative both mistakenly informed the undersigned that the Veteran was service-connected for asthma despite having withdrawn the claim for asthma prior to the date of the hearing.  The Board, however, finds that the Veteran's and representative's assertion during the hearing does not require further action on Bryant as the undersigned complied with the hearing duties.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).






Increased Rating

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

Analysis

The Veteran contends that his bilateral hearing loss is more severe than reflected in his current disability rating.  

The Veteran was afforded a VA examination in April 2010.  The Veteran reported that his overall functional impairment was difficulty understanding what people say.  On physical examination, the right ear had pure tone thresholds of 50, 65, 80, and 95 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 45, 60, 70, and 85 decibels at these same frequencies.  The average threshold for the right ear was 73 (72.5) and left ear was 64 (63.75).  The Veteran had 76 percent speech recognition for the right ear and 80 percent for the left ear.  This translates to level IV hearing in the right ear and level IV hearing in the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to a 10 percent evaluation.  An exceptional pattern of hearing impairment under was not shown 38 C.F.R. § 4.86. 

VA treatment records show that the Veteran underwent a VA audiogram in November 2010 but this exam utilized a NU-6 word list and so does not comply with 38 C.F.R. § 4.85.  Consequently, the findings therein cannot be used for evaluation purposes. 

The Veteran was afforded another VA examination in November 2011.  The Veteran reported that the overall functional impairment from hearing loss was difficulty hearing and understanding "what people are saying and understanding over the phone".  On physical examination, the right ear had pure tone thresholds of 40, 70, 95, and 100 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 35, 80, 95, and 95 decibels at these same frequencies.  The average threshold for the right ear was 76 (76.25) and left ear was 76 (76.25).  The Veteran had 80 percent speech recognition for the right ear and 84 percent for the left ear.  This translates to level V hearing in the right ear and level III hearing in the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to a 10 percent evaluation.  An exceptional pattern of hearing impairment under was not shown 38 C.F.R. § 4.86.

Based on the evidence above, the Board finds that the audiometric testing fails to reflect results warranting the assignment of a rating in excess of 10 percent at any time during the appeal period.  

The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's difficulty comprehending normal conversation, hearing over the phone, and hearing the television.  The Board also notes the Veteran's wife contentions that the Veteran has difficulty socializing because of his hearing.  The Board further acknowledges that the Veteran and his wife are both competent and credible in their reports of the Veteran's hearing loss symptomatology as the reported symptomatology has remained consistent over time.  However, the Board notes that the rating criteria for hearing impairments are designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on audiometric test results.  As such, based on the Veteran's audiological examinations the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  Thus, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty comprehending normal conversation, hearing over the phone, and difficulty hearing the television.  The Board also acknowledges the Veteran's wife contentions that the Veteran has difficulty socializing because of his hearing.  The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, including difficulty hearing in the presence of environmental noise.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The record shows that entitlement to TDIU was denied in a September 2012 rating decision.  The Veteran had indicated that his asthma, back, and knees rendered him unemployable.  The Veteran did not appeal the decision.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

Service Connection

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  




Bilateral Knees

The Veteran contends that he has a bilateral knee condition that is due to the wear and tear of military service.  

Service treatment records are absent of any complaints, treatment, or diagnosis of a bilateral knee condition.  On the Veteran's July 1964 separation report of medical examination the Veteran's lower extremities were found to be normal.  

Post-service private treatment records dated June 1994 to June September 1999 are absent of any complaints, treatment, or diagnosis of a bilateral knee condition.  

Post service VA treatment records dated May 2009 to July 2012 show that in November 2010 the Veteran reported having some left knee pain.  The Veteran requested and was prescribed a left knee brace.  VA treatment records are otherwise absent of any complaint, treatment, or diagnosis of a bilateral knee condition.  The Board notes that the Veteran's problem list includes diagnoses of dermatitis, depression, asthma, allergic rhinitis, bladder cancer, osteoarthritis involving the spine, obesity, bilateral external otitis, hearing loss, and recurring staph infection.  

At the April 2013 Travel Board hearing, the Veteran testified that he did not go to sick call for any injuries.  The Veteran reported that his knee condition is due to carrying weapons and a hundred mile walk during the rainy season in a muddy mountainous area.  The Veteran further clarified that his knee condition was due to the wear and tear of service.  The Veteran reported that he had trouble with his knees "locking up".  

Based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a bilateral knee disability.  The Board finds particularly persuasive that the Veteran reported his symptomatology to his VA physician and was given his request for a knee brace; however, no VA examiner has diagnosed the Veteran with any current bilateral knee condition.  The Board also finds persuasive that a bilateral knee condition is not included on the Veteran's ongoing VA problem list.  

The Board acknowledges the Veteran's assertions that he currently suffers from a bilateral knee condition.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a bilateral knee disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms of pain and "locking up," any opinion regarding whether those symptoms are a bilateral knee disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has a current diagnosis of a bilateral knee disability.  

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Headaches

The Veteran contends that his headaches are related to the loss of oxygen caused by his asthma.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has a current diagnosis of headaches as evidenced by a December 2010 VA treatment record.  

The Board again notes that at the April 2013 Board hearing the Veteran and his representative reported that the Veteran was service connected for asthma.  The Board also notes that the Veteran is not currently service-connected for asthma and withdrew his claim for service connection for asthma in March 2013.  Furthermore, the Veteran is service-connected for bilateral hearing loss and tinnitus.  However, the Veteran does not assert and the evidence does not show that his headaches are related to either disability.  As such, service connection for headaches based on secondary service connection is not warranted in this case.

Service connection is also not warranted on a direct basis.  The Board notes that at the April 2013 Board hearing, the Veteran's representative asserted that the Veteran's headaches were possibly due to a blast concussion in service.  However, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a blast concussion.  Post-service private treatment records dated June 1994 to June 1999 show that the Veteran reported a history of headaches.  Private treatment records are otherwise absent of any complaints, treatment, or diagnosis of headaches.  Additionally, the Veteran testified that during service he did not believe he was "bothered real bad with headaches" but after service his asthma "brought on a lot" of his troubles.  As such, the Board finds that there is no credible evidence that the Veteran sustained a blast concussion in service from which he currently experiences residual headaches.  

The Board acknowledges any assertion by the Veteran that his headaches are related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435, as to the specific issue in this case, the etiology of headaches falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report he suffers from headaches and the onset of those headaches, any opinion regarding whether those symptoms are related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative weight to any assertion by the Veteran that his headaches are related to his military service.   

Lastly, the Veteran is not entitled to presumptive service connection or service connection based on continuity of symptomatology since his military service because he does not have a current chronic diagnosis, as stated under the laws and regulations.  The Board notes that the Veteran's currently diagnosed headaches are not considered a chronic disease under the statute.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013); see Walker v. 708 F.3d 1331.  

Based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, supra. 


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.  

Entitlement to service connection for a bilateral knee condition is denied.  

Entitlement to service connection for headaches is denied.  




REMAND

The Veteran contends that his low back disability is related to his military service.  Specifically, the Veteran testified at the April 2013 Board hearing that he had trouble with his back in service, including a burning sensation.  The Veteran also asserted that his low back disability was due to the wear and tear of service.  

The evidence of record shows that the Veteran has had three back surgeries.  The Board notes that the private medical records regarding the Veteran's second back surgery are of record.  The Board also notes that the Veteran submitted an Authorization form for Baptist Medical Center for "1970 or 1980 back injury/oil field" and for Duncan Regional Hospital for back surgery between 2000 and 2007.  Furthermore, the Veteran testified at the April 2013 Board hearing that he had his first back surgery in the 1960s, four years after his discharge from service.  The Board thus finds that these records are relevant to the Veteran's claim and a remand is necessary in order to attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records, both VA and private, for his low back disability.  Particularly records regarding his first and third back surgeries, to include records from Baptist Medical Center for "1970 or 1980 back injury/oil field" and for Duncan Regional Hospital for back surgery between 2000 and 2007.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

Inform the Veteran that the prior authorizations have expired and written authorization is needed for the VA to obtain copies of all private treatment records.  

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


